       Case 3:19-cv-00907-AGT Document 42 Filed 10/14/20 Page 1 of 3



 1    TIMOTHY M. FLAHERTY (SBN 99666)
      MELISSA M. PALOZOLA (SBN 278858)
 2    CLARK HILL LLP
      One Embarcadero Center, Suite 400
 3    San Francisco, CA 94111
      Telephone:     (415) 984-8500
 4    Facsimile:    (415) 984-8599
      Email: TFlaghtery@clarkhill.com
 5    Email: MPalozola@clarkhill.com

 6    Attorneys for Defendant
      MARTHA KONGSGAARD, individually
 7    and as Trustee of The Martha Kongsgaard
      GST Exempt Trust U/T/A dated October 21, 1993
 8
                                     UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11

12   FRANCIS WANG, individually and as Trustee         Case No. 3:19-cv-00907-AGT
     of WFT-TNG, a California Trust,
13                                                     [PROPOSED] ORDER DENYING MOTION
                                          Plaintiff,   FOR LEAVE TO AMEND AND
14                                                     SUPPLEMENT COMPLAINT AND TO
             v.                                        TERMINATE STAY OF PROCEEDINGS
15
     MARTHA KONGSGAARD, individually and               Date:     November 6, 2020
16   as Trustee of The Martha Kongsgaard GST           Time:    10:00 a.m.
     Exempt Trust U/T/A dated October 21, 1993         Courtroom A
17                                                     Judge:     Hon. Alex Tse
                                        Defendant.
18

19

20

21

22

23

24

25

26

27

28
            [PROPOSED] ORDER DENYING MOTION FOR LEAVE TO AMEND AND SUPPLEMENT
                     COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                                            CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260944078.v1
       Case 3:19-cv-00907-AGT Document 42 Filed 10/14/20 Page 2 of 3



 1            This matter came on regularly for hearing at 10:00 a.m. on November 6, 2020, in

 2   Courtroom A of the above-mentioned United States District Court, Northern Division the

 3   Honorable Alex Tse presiding. Melissa M. Palozola appeared for Plaintiff/Cross-Defendant

 4   MARTHA KONGSGAARD (“Kongsgaard”). Gregory Ryken appeared on behalf of Defendants

 5   FRANCIS WANG, individually and as Trustee of WFT-TNG TRUST and LAURA YOUNG

 6   (“Defendants”).

 7            The Court, having reviewed the motion and the response, hereby ORDERS that

 8   Defendants/Cross-Complainants Francis Wang and Laura Young’s Motion for Leave to Amend

 9   and Supplement Complaint is DENIED.

10

11

12   Dated:                             _____________________________________
                                              HON. ALEX TSE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     [PROPOSED] ORDER DENYING MOTION FOR LEAVE TO AMEND AND SUPPLEMENT
     COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                                          CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260944078.v1
       Case 3:19-cv-00907-AGT Document 42 Filed 10/14/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that a true copy of the foregoing was filed via CM/ECF on October
 3   14, 2020 and as a result has been served on all counsel of record via transmission of Notices
 4   of Electronic Filing generated by CM/ECF.
 5

 6
                                                /s/ Lydia M. Brown
 7                                              Lydia M. Brown
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
            [PROPOSED] ORDER DENYING MOTION FOR LEAVE TO AMEND AND SUPPLEMENT
                     COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                                            CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260944078.v1
